Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraph [00116, applicant refers to “towing trailer 405”.  However, in paragraphs [0016] and [0018], the “mobile unit” that is loaded onto the towing trailer is identified with reference numeral 405.  Also, in para [0016] and Figure 4, reference numeral 410 indicates the “towing trailer”.  Therefore, in para [0017], line 1, “the towing trailer 405” should be –the towing trailer 410- to maintain consistency.  In para [0017], lines 1- 2, “the floor bed 410” should be –the floor bed 415-, also for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latham (USPN 7,588,401).
Latham teaches an apparatus for securing a mobile unit 102 (ATV) to a trailer 104 (see Figures 9 and 10) comprising: a hitch stabilizer 42 (see Figure 3; col. 4, lines 34-40).  The hitch stabilizer 42 has a base (horizontal plate that supports a ball coupler, seen in Figure 3): a base head section (top) having a base head area ABH, a base body section, and a base foot section having a base foot area ABF (bottom of base); a ball joint (on top of plate, as seen in Figure 3) coupled to the base head section; and a track tie down (14-34) coupled to the base body section (as broadly recited; applicant has not claimed a “track” or any particular tie-down structure).  
Regarding claim 6, Latham shows the ABH equals the ABF (the plate that supports the hitch ball, seen in Figure 3, has a constant vertical thickness).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Latham in view of Rotenberg (PGPub 2019/0315168).
Regarding claims 2 and 3, Latham teaches all of the claimed features except that it is silent regarding whether the ball joint is integrally or removably connected to the base head section. 
Rotenberg teaches a ball joint 35 mounted to a base by conventional means including either by integrally forming or affixing the ball to a top surface of face of the base 120 (see para [0032], lines 1-3).  Roterberg also teaches that means for affixing the parts can be by removable fasteners (pins, screws, bolts; see para [0048], lines 4-5) that allow the ball joints to be removed/replaced/interchanged.   
It would have been obvious to one of ordinary skill in the art to mount the ball joint of Latham on the base by integrally forming or removably connection, as is old and well known and taught by Rotenberg, in order to either provide a secure inseparable connection or provide a separable connection that allows for replacement of the ball joint. 
Regarding claim 7, Latham is silent regarding the material used for the base, the ball joint, and the track tie down.  Roterberg teaches a ball joint 35 on a base 120 and a connecting structure 140, and it teaches that all of the components are manufactured from a metal alloy (see para [0048], lines 1-3).  It would have been obvious to one of ordinary skill in the art to construct the hitch stabilizer structure of Latham from a metal alloy, as taught by Rotenberg and as is old an well known in the art, in order to manufacture the components from a well known material that is versatile, strong and inexpensive.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Latham.
Regarding claim 4, Latham lacks a specific reference to a bolted connection between the tie down and the base section.  However, Latham does teach a tie down (including elements 12-30, seen in Figure 1) connected to a hitch 36 or 42 by a removable connection (cotter pin; see col. 4, lines 38-40).  Bolts and cotter pins are old and well known equivalent removable connectors.  Therefore, it would have been obvious to one of ordinary skill in the art to connect the hitch and tie down structure of Latham using a bolted connector, as is old and well known, in order to provide a secure and inexpensive removable connection.
Regarding claim 5, Latham is silent regarding a head surface of the base that has a smaller area than the foot surface.  However, it is old and well known to taper, bevel or round off a base surface in order to provide a desired esthetic or to avoid a sharp top edge.  It would have been obvious to one of ordinary skill in the art to provide the Latham base with a rounded or beveled top surface, such that the top surface has a smaller area than the bottom surface, in order to avoid a sharp top edge that could cause injury to a user or damage the structure being loaded or transported.
Claims 8, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Latham in view of Floe (USPN 6,439,814).
Regarding claims 8 and 15, Latham teaches a method and apparatus for securing a mobile unit 102(ATV) to a trailer 104 comprising: coupling a hitch stabilizer to the trailer.  The hitch stabilizer has a base having: a base head section having a base head area ABH, a base body section, and a base foot section having a base foot area ABF; a ball joint coupled to the base head section; and a tie down coupled to the base body section.  It also teaches mounting a mobile unit (ATV) onto the trailer bed; and locking the mobile unit onto the hitch stabilizer (see col. 1, lines 10-14; col. 4, line 2, the stabilizer is an “ATV anchoring assembly”); wherein when the mobile unit is locked onto the hitch stabilizer forward and backward momentum is restricted.  
Latham lacks a teaching to couple a track rail to a floor bed of the trailer and couple the hitch stabilizer to the track rail.
Floe teaches a method of securing a mobile unit (snowmobile, ATV, tractor, motorcycle, or the like; see col. 1, lines 14-16) includes coupling a track rail 98, 100, on a floor bed of a trailer (see col. 5, lines 21-23), coupling a stabilizer 106, 108, 114, 118, to the rail (see col. 5, lines 38-45) and locking the mobile unit to the hitch stabilizer (for example, in col. 5, lines 12-16, mechanism 102 is described as clamping down the ski of a snowmobile to lock the snowmobile on the trailer).
It would have been obvious to one of ordinary skill in the art to modify Latham to include coupling a track rail to the trailer bed and coupling the hitch stabilizer to the track rail, as taught by Floe, in order to provide adjustability of the position of the hitch stabilizer so the trailer can better accommodate different kinds and sizes of loads.
Regarding claims 11 and 18, Latham lacks a specific reference to a bolted connection between the tie down and the base section.  However, Latham does teach a tie down (including elements 12-30, seen in Figure 1) connected to a hitch 36 or 42 by a removable connection (cotter pin; see col. 4, lines 38-40).  Bolts and cotter pins are old and well known equivalent removable connectors.  Therefore, it would have been obvious to one of ordinary skill in the art to connect the hitch and tie down structure of Latham using a bolted connector, as is old and well known, in order to provide a secure and inexpensive removable connection.
Regarding claims 12 and 19, Latham is silent regarding a head surface of the base that has a smaller area than the foot surface.  However, it is old and well known to taper, bevel or round off a base surface in order to provide a desired esthetic or to avoid a sharp top edge.  It would have been obvious to one of ordinary skill in the art to provide the Latham base with a rounded or beveled top surface, such that the top surface has a smaller area than the bottom surface, in order to avoid a sharp top edge that could cause injury to a user or damage the structure being loaded or transported.
Regarding claims 13 and 20, Latham shows the ABH equals the ABF (the plate that supports the hitch ball, seen in Figure 3, has a constant vertical thickness).  
Claims 9, 10, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Latham and Floe as applied to claims 8, 11-13, 15, and 18-20 above, and further in view of Roterberg.
Regarding claims 9, 10, 16, and 17, Latham teaches all the claimed features except that it is silent regarding whether the ball joint is integrally or removably connected to the base head section. 
Rotenberg teaches a ball joint 35 mounted to a base by conventional means including either by integrally forming or affixing the ball to an exterior surface face of the base 120 (see para [0032], lines 1-3).  Roterberg also teaches that the means for affixing the parts can be by removable fasteners (pins, screws, bolts; see para [0048], lines 4-5).  Removable fasteners allow the ball joints to be removed/replaced/interchanged.   
It would have been obvious to one of ordinary skill in the art to mount the ball joint of combination on the base by integrally forming those parts or by a removable connection, as is old and well known and taught by Rotenberg, in order to either provide a secure inseparable connection or provide a separable connection that allows for replacement of the ball joint. 
Regarding claim 14, Latham is silent regarding the material used for the base, the ball joint, and the track tie down.  Roterberg teaches a ball joint 35 on a base 120 and a connecting structure 140, and it teaches that all the components are manufactured from a metal alloy (see para [0048], lines 1-3).  It would have been obvious to one of ordinary skill in the art to construct the hitch stabilizer structure of Latham from a metal alloy, as taught by Rotenberg and as is old and well known in the art, in order to manufacture the components from a well known material that is versatile, strong and inexpensive.


Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
Applicant’s response has not addressed the objection to the specification, so the objection has been repeated above.
With respect to the rejection based on prior art to Carnevali, applicant argues that Carnevali lacks a track tie down.  The examiner disagrees.  Carnevali teaches a track 12 and a hitch stabilizer 10 having a base 22, the base having a base head section 26, a base body section 22, and a base foot section 24.  A ball joint 23 is coupled to the head section and a track tie down 36, as broadly recited, is coupled to the base body section 22.  Applicant argues that the twist-lock anchor of Carnevali is not a “track tie down”.  The term “tie down” is broadly and widely used in the automotive arts.  A “tie down”, according to Merriam-Webster dictionary, is simply “a fitting or a system of lines and fittings used to secure something (such as an aircraft or cargo)”.  Applicant has illustrated one embodiment of what applicant has referred to as a “track tie down” but appears to be a clamping structure for connecting a tie down (the fitting that connects to cargo) to a track.  Applicant’s disclosure has not defined the term “track tie down”.  A track tie down, according to its use in the context of applicant’s claims, appears to refer to a fitting to secure a ball joint to a track.  Details of the fitting and of the track are not claimed.  Applicant indicates that Carnaveli fails to meet the claim because it includes a different type of tie down than applicant has illustrated, however, no language in applicant’s claim 1 for example, requires a particular configuration of tie down/clamping structure or any particular track configuration.  Applicant argues that the tie down illustrated in his disclosure could not be used with a T-slot channel of the type taught by Carnevali.  However, the claim does not specify the type of channel or the type of tie down to be used in the combination.  Applicant appears to be reading a significant amount of applicant’s disclosed subject matter into the claims that is not there.  Otherwise, applicant is relying on a definition of the term “track tie down” that has not been provided in applicant’s disclosure and that would be antagonistic to the conventional meaning of the term.  Applicant’s arguments do not explain what claimed structure is missing from the prior art.  The claim requires a “track tie down” of unspecified characteristics for an unspecified type of track.  Carnevali teaches a tie down or connector for a track.  Therefore, it appears that the claimed combination, as broadly recited, is taught and the rejection is being maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sterling and Peterson teach tie down tracks each having a T-slot for accepting a tie down connection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        
Amb